697 P.2d 200 (1985)
72 Or.App. 778
Sam DINSDALE, Appellant,
Buck Church and Barry Randall, Plaintiffs,
v.
William H. YOUNG, Director of the Water Resources Department; and the Water Policy Review Board of the State of Oregon, Respondents.
148463; CA A32089.
Court of Appeals of Oregon.
Argued and Submitted February 1, 1985.
Decided March 20, 1985.
Robert L. Nash, Bend, argued the cause for appellant. With him on the brief was Johnson, Marceau, Karnopp & Petersen, Bend.
Philip Schradle, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, *201 Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before RICHARDSON, P.J., JOSEPH, C.J., and WARDEN, JJ.
PER CURIAM.
Plaintiff Dinsdale[1] appeals from the trial court's dismissal of this mandamus action, by which plaintiffs sought to compel defendants to process plaintiffs' water permit applications. The relevant facts are set out in Dinsdale v. Young, 72 Or. App. 642, 697 P.2d 196 (decided this date).
Defendants argue, inter alia, that the dismissal was proper because plaintiffs have "a plain, speedy and adequate remedy in the ordinary course of the law." ORS 34.110. That remedy, according to defendants, is a proceeding under ORS 183.490 to compel defendants to act and a proceeding under ORS 183.400 to challenge the validity of the administrative rule upon which defendants base their refusal to act.
Neither party disputes that defendants come within the definition of an "agency," ORS 183.310(1), and are subject to the Administrative Procedures Act. ORS 183.310 et seq. Under the circumstances before us, the APA remedies are exclusive, and recourse to mandamus is not available for that reason. See, e.g., School Dist. No. 48 v. Fair Dis. App. Bd., 14 Or. App. 35, 512 P.2d 799 (1973).
Affirmed.
NOTES
[1]  The other plaintiffs do not appeal.